Exhibit 10.1

July 31, 2009

Re: Director Compensation - Equity Acceleration upon Change of Control

Dear                     ,

As you are aware, on April 30, 2009, PMC-Sierra, Inc.’s Board of Directors
approved the acceleration of your options and restricted stock units under
certain circumstances. In particular, immediately prior to the effective time of
a Change of Control each of your then outstanding options and restricted stock
units awarded to you for service as a Director (to the extent not fully vested
at such time) will accelerate in full. The shares of common stock issuable upon
vesting of the restricted stock units shall be issued as soon as practicable
following the Change of Control but in no event later than the close of the
calendar year in which the Change of Control or (if later) the fifteenth
(15th) day of the third (3rd) calendar month following such Change of
Control. For this purpose, a “Change of Control” means the occurrence of any of
the following events:

(A) Any “person” or “group” as such terms are defined under Sections 13 and 14
of the Securities Exchange Act of 1934 (“Exchange Act”) (other than PMC-Sierra,
Inc. (the “Company”), a subsidiary of the Company, or a Company employee benefit
plan) is or becomes the “beneficial owner” (as defined in Exchange Act Rule
13d-3), directly or indirectly, of Company securities representing 50% or more
of the combined voting power of the Company’s then outstanding securities.

(B) The closing of: (1) the sale of all or substantially all of the assets of
the Company if the holders of Company securities representing all voting power
for the election of directors before the transaction hold less than a majority
of the total voting power for the election of directors of all entities which
acquire such assets, or (2) the merger of the Company with or into another
corporation if the holders of Company securities representing all voting power
for the election of directors before the transaction hold less than a majority
of the total voting power for the election of directors of the surviving entity.

(C) The issuance of securities, which would give a person or group beneficial
ownership of Company securities representing 50% or more of all voting power for
the election of directors.

(D) A change in the board of directors such that the incumbent directors and
nominees of the incumbent directors are no longer a majority of the total number
of directors.

The remaining terms of your stock options and restricted stock units shall
remain unchanged. You should keep a copy of this letter with your option and
restricted stock unit grant agreements and provide a copy to your broker.”

Thank you for your continuing service to PMC-Sierra, Inc.

Best regards,

Greg Lang

Chief Executive Officer

PMC-Sierra, Inc.